In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-22-00094-CV

IN RE JAMES FLOYD, Relator                   §   Original Proceeding

                                             §   396th District Court of Tarrant County, Texas

                                             §   Trial Court No. 1494376

                                             §   March 25, 2022

                                             §   Memorandum Opinion by Justice Bassel

                                      JUDGMENT

       This court has considered relator’s petition for writ of prohibition and the real

party in interest’s response and holds that the petition should be conditionally

granted. Accordingly, we (1) conditionally grant Relator James Floyd’s writ of

prohibition, (2) vacate our previous stay order, and (3) direct the trial court to refrain

from conducting any further proceedings or taking any further action in trial court

cause number 1494376 until the appeal in appellate court cause number 02-22-00004-

CR is concluded by issuance of mandate by this court. The writ of prohibition will

issue only if the trial court fails to act in accordance with this opinion.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Dabney Bassel___________________
   Justice Dabney Bassel